DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 remain pending. Claims 1-4, 6-8, 11, and 15-17 have been amended. Claims 19-20 have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim states “wherein, in a case where the control apparatus corrects the trajectory data”. Applicant should remove “in a case where” to make the claim definitive and explicit in what the limitations are. For example, what happens in other cases? Does the robot apparatus not calculate residual vibration? Therefore, the claims should be reworded (e.g. wherein, when the control apparatus corrects the trajectory data…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (US 20180024572 A1) (Hereinafter referred to as Kai)

Regarding Claim 17, Kai discloses a product manufacturing method using a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot apparatus being controlled by a control apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), the product manufacturing method comprising: 
calculating, by the control apparatus, vibration generated on the predetermined apparatus based on…trajectory data of an operation of the robot apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor); and 
manufacturing a product by causing the control apparatus to control the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position; See at least Kai Paragraph 0024, machining an object is interpreted as manufacturing).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on factors such as stiffness, the orientation of the stand, where the stand is located, and the temperature of where the stand is located). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Claims 1-4, 8-9, 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang et al (US 10618164 B2) (Hereinafter referred to as Wang)

Regarding Claim 1, Kai discloses a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot apparatus comprising: 
a control apparatus configured to control the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), 
wherein the control apparatus calculates, based on…trajectory data for the robot apparatus, vibration…generated on the predetermined apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor)… and the control apparatus controls the robot apparatus based on the vibration calculated by the control apparatus (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on factors such as stiffness, the orientation of the stand, where the stand is located, and the temperature of where the stand is located). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 
Modified Kai fails to teach the control apparatus calculates… vibration to be generated…corresponding to the model data when the robot apparatus is to be operated in accordance with the trajectory data. 
	However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50, the learning control unit calculates a vibration correction amount to correct the vibration generated for an operation, and uses that correction amount the next time the robot is operated with that operation command; See at least Wang Column 4 lines 29-56 and Fig. 2, the selection unit selects the vibration correction amount based on the operation of the robot; the learning data is interpreted as a model and is used to correct the vibration generated for each operation the robot performs, the different operations are interpreted as trajectory data and the using of the learning data to correct the vibration generated for an operation for next time is interpreted as calculating vibration to be generated). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration to be generated corresponding to the model data when the robot operates in accordance with the trajectory data. This would allow the system to correct the vibration data of the robot for the next time the robot performs the operation (See at least Wang Column 2 lines 22-50), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54). 
	

Regarding Claim 2, Kai discloses…the control apparatus corrects the first trajectory data into second trajectory data, such that the vibration generated on the predetermined apparatus is more reduced when the robot apparatus is operated in accordance with the second trajectory data than when the robot apparatus is to be operated in accordance with the first trajectory data (See at least Kai Paragraphs 0030-0034, the vibration experienced by the machine end, which also causes the stand to vibrate, is reduced by the correction signal, which also corrects the machine end position).
	Kai fails to explicitly disclose the trajectory data is used to calculate the vibration. 
	However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50 and Fig. 2, the vibration is calculated for an operation and is used for next time the operation is performed, and the operation information can include information of a position to which a tip end portion is made to move, which is interpreted as using the trajectory data to calculate vibration).
	 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration using the trajectory data. This would allow the system to determine the appropriate vibration correction amount for a given operation (See at least Wang Column 4 lines 29-56 and Fig. 2), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54).

	Regarding Claim 3, Kai discloses …the control apparatus corrects the first trajectory data into a second trajectory data such that a relative position between a predetermined portion of the robot apparatus and a portion of the predetermined apparatus is maintained when the robot apparatus is to be operated in accordance with the second trajectory data (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, which is interpreted as maintaining a position).
Kai fails to explicitly disclose the trajectory data is used to calculate the vibration. 
	However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50 and Fig. 2, the vibration is calculated for an operation and is used for next time the operation is performed, and the operation information can include information of a position to which a tip end portion is made to move, which is interpreted as using the trajectory data to calculate vibration).
	 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration using the trajectory data. This would allow the system to determine the appropriate vibration correction amount for a given operation (See at least Wang Column 4 lines 29-56 and Fig. 2), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54).

Regarding Claim 4, Kai discloses the robot apparatus includes an end effector for interacting with a target object (See at least Kai Paragraph 0038 and Figure 1, the machine end is interpreted as the end effector and the work object is interpreted as the target object), 
wherein the predetermined apparatus includes a placement table on which the target object is placed (See at least Kai Paragraph 0038 and Figure 1, the lower portion of the stand “4c” is interpreted as a placement table), 
wherein the predetermined portion of the robot apparatus is the end effector, and 
wherein the portion of the predetermined apparatus is the placement table (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, so that the target object and end effector are in the appropriate positions).

Regarding Claim 8, Kai discloses a detection unit configured to detect vibration of the predetermined apparatus (See at least Kai Paragraphs 0030 and 0051, the vibration sensor, which may be a displacement sensor, is interpreted as a detection unit which detects the vibration of the predetermined apparatus), 
wherein the model data is the modified by the control apparatus based on a result of the detection by the detection unit (See at least Kai Paragraphs 0030-0031 and Fig. 2, the vibration sensor outputs a vibration signal of the stand which is used to correct the end position by compensating for the vibration, which is interpreted as modifying the model).

Regarding Claim 9, Kai discloses the detection unit is at least one of 
a position detection unit configured to detect position information about a part that constitutes the robot apparatus (See at least Kai Paragraphs 0030 and 0051, the vibration sensor can be a displacement sensor, which is interpreted as a position detection unit, and detects the displacement of the stand, which is part of the robot apparatus); 
a load detection unit configured to detect load applied to a part that constitutes the robot apparatus; and 
a torque detection unit configured to detect torque applied to a part that constitutes the robot apparatus.

Regarding Claim 12, Kai discloses the robot apparatus is mounted in a suspended manner in the predetermined apparatus (See at least Kai Paragraph 0026, the working machine is suspended in the air by the stand).

Regarding Claim 15, Kai discloses a robot system in which a robot apparatus is provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot system comprising: 
a control apparatus configured to control the robot apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus); and  
a detection unit configured to detect an operation of the robot apparatus (See at least Kai Paragraph 0029, a position sensor is interpreted as a detection unit which detects the position of the motor), wherein the control apparatus calculates, based on…trajectory data for the robot apparatus, vibration…generated on the predetermined apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor) and controls the robot apparatus based on the vibration (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position)… the model data is modified based on a result of the detection by the detection unit (See at least Kai Paragraphs 0035 and 0037, the position error is eliminated using the detected position, which is interpreted as modifying the model because the position is modified to the correct position), and the control apparatus controls the robot apparatus based on the vibration calculated by the control apparatus (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on factors such as stiffness, the orientation of the stand, where the stand is located, and the temperature of where the stand is located). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 
Modified Kai fails to teach the control apparatus calculates… vibration to be generated…corresponding to the model data when the robot apparatus is to be operated in accordance with the trajectory data. 
	However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50, the learning control unit calculates a vibration correction amount to correct the vibration generated for an operation, and uses that correction amount the next time the robot is operated with that operation command; See at least Wang Column 4 lines 29-56 and Fig. 2, the selection unit selects the vibration correction amount based on the operation of the robot; the learning data is interpreted as a model and is used to correct the vibration generated for each operation the robot performs, the different operations are interpreted as trajectory data and the using of the learning data to correct the vibration generated for an operation for next time is interpreted as calculating vibration to be generated). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration to be generated corresponding to the model data when the robot operates in accordance with the trajectory data. This would allow the system to correct the vibration data of the robot for the next time the robot performs the operation (See at least Wang Column 2 lines 22-50), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54). 

Regarding Claim 16, Kai discloses a control method for controlling a robot apparatus provided on a predetermined apparatus (See at least Kai Figure 1 and Paragraph 0023, the stand is interpreted as the predetermined apparatus, and the working machine is interpreted as the robot apparatus), the robot apparatus being controlled by a control apparatus (See at least Kai Paragraph 0027, the motor controller is interpreted as the control apparatus), the control method comprising: 
calculating, by the control apparatus, based on…trajectory data for the robot apparatus, vibration…generated on the predetermined apparatus (See at least Kai Paragraphs 0029-0030, the motor controller determines the vibration generated on the stand when the machine moves using a vibration sensor)…; and 
causing the control apparatus to operate the robot apparatus based on the vibration calculated by the control appatatus (See at least Kai Paragraphs 0030-0034, the vibration data is used to correct the machine end’s position).
Kai fails to explicitly disclose calculating the vibration based on model data of the predetermined apparatus. 
However, Kai does teach that different characteristics of the stand cause the stand to vibrate differently (See at least Kai Paragraphs 0037, 0040, and 0102, the vibration of the stand is dependent on factors such as stiffness, the orientation of the stand, where the stand is located, and the temperature of where the stand is located). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to calculate the vibration based on model data. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the stand’s characteristics using model data, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 
Modified Kai fails to teach the control apparatus calculates… vibration to be generated…corresponding to the model data when the robot apparatus is to be operated in accordance with the trajectory data. 
	However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50, the learning control unit calculates a vibration correction amount to correct the vibration generated for an operation, and uses that correction amount the next time the robot is operated with that operation command; See at least Wang Column 4 lines 29-56 and Fig. 2, the selection unit selects the vibration correction amount based on the operation of the robot; the learning data is interpreted as a model and is used to correct the vibration generated for each operation the robot performs, the different operations are interpreted as trajectory data and the using of the learning data to correct the vibration generated for an operation for next time is interpreted as calculating vibration to be generated). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration to be generated corresponding to the model data when the robot operates in accordance with the trajectory data. This would allow the system to correct the vibration data of the robot for the next time the robot performs the operation (See at least Wang Column 2 lines 22-50), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54). 

Regarding Claim 18, Kai discloses a non-transitory computer-readable storage medium that stores a control program for executing the control method according to claim 16 (See at least Kai Paragraph 0064, the method is implemented by a program stored in a memory).

Regarding Claim 19, Kai fails to explicitly disclose the model data includes at least one of: 
an elastic coefficient of the predetermined apparatus; 
a viscosity coefficient of the predetermined apparatus; 
a mass component value of the predetermined apparatus; and 
an installation orientation of the robot apparatus to the predetermined apparatus 
However, Kai does disclose the vibration of the stand is affected by the orientation of the robot apparatus to the predetermined apparatus (See at least Kai Paragraph 0102 and Fig. 2, the rate of attenuation of the stand vibration varies when the movable part is positioned at a different site, which is interpreted as reorienting the robot relative to the predetermined apparatus).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai to have the model data include an installation orientation of the robot apparatus to the predetermined apparatus. The vibration of the stand varies depending on different characteristics (See at least Kai Paragraphs 0040 and 0102). By accounting for the installation orientation of the robot apparatus to the predetermined apparatus, the system can calculate the vibration of the stand with a higher accuracy, which will improve the system’s overall ability to control the robot. 

Regarding Claim 20, Kai fails to disclose the control apparatus calculates the vibration in advance to operate the robot apparatus.
However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50, the learning control unit calculates a vibration correction amount to correct the vibration generated for an operation, and uses that correction amount the next time the robot is operated with that operation command; See at least Wang Column 4 lines 29-56 and Fig. 2, the selection unit selects the vibration correction amount based on the operation of the robot; using the learning data to correct the vibration generated for an operation for next time is interpreted as calculating the vibration in advance to operate the robot apparatus). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration the vibration in advance to operate the robot apparatus. This would allow the system to correct the vibration data of the robot for the next time the robot performs the operation (See at least Wang Column 2 lines 22-50), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang, and in further view of Kielsholm Thomsen (US 20200171658 A1) (Hereinafter referred to as Thomsen)

Regarding Claim 5, Kai discloses …a force applied to the predetermined apparatus based on the trajectory data and the model data (See at least Kai Paragraph 0037 and 0102, a reaction force due to the trajectory of the machine and characteristics of the stand cause the stand to vibrate)… and corrects the trajectory data such that the vibration generated on the predetermined apparatus is reduced (See at least Kai Paragraph 0037, an error suppression signal is calculated to correct the position error due to the vibration generated by the reaction force). 
Even though Kai discloses a force causing the predetermined apparatus to vibrate, modified Kai fails to explicitly disclose calculating the force, and reducing the vibration based on the force. 
However, Thomsen discloses determining the force on a physical system (See at least Thomsen Paragraph 0187, an input signal indicating force is used to reduce vibration on part of the physical system by changing the force), and reducing the vibration by changing the force (See at least Thomsen Paragraph 0187, vibration is reduced on part of the physical system by changing the force). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Thomsen to calculate the force, and reduce the vibration based on the force. This makes it possible to adjust the physical system and reduce the vibration in a part of the physical system (See at least Thomsen Paragraph 0187). This would allow the system to reduce vibrations in a different manner, and still achieve the same results of correcting a trajectory of the robot. 

Regarding Claim 6, Kai discloses…a force applied to the predetermined apparatus based on the trajectory data and the model data (See at least Kai Paragraph 0037 and 0102, a reaction force due to the trajectory of the machine and characteristics of the stand cause the stand to vibrate)… and corrects the trajectory data such that the vibration generated on the predetermined apparatus is reduced (See at least Kai Paragraph 0037, an error suppression signal is calculated to correct the position error due to the vibration generated by the reaction force); and 
…the control apparatus corrects the trajectory data such that a relative position between a predetermined portion of the robot apparatus and a portion of the predetermined apparatus is maintained (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position using the acceleration data derived from the vibration, which is interpreted as maintaining a position).
Even though Kai discloses a force causing the predetermined apparatus to vibrate, modified Kai fails to explicitly disclose calculating the force, and reducing the vibration based on the force, and wherein, when the control apparatus corrects the trajectory data, the control apparatus selects either the first correction mode or the second correction mode based on a content of an operation of the robot apparatus.
However, Thomsen discloses determining the force on a physical system (See at least Thomsen Paragraph 0187, an input signal indicating force is used to reduce vibration on part of the physical system by changing the force), reducing the vibration by changing the force (See at least Thomsen Paragraph 0187, vibration is reduced on part of the physical system by changing the force), and using different methods to reduce the vibration based on different input signals (See at least Thomsen  Paragraphs 0185-0187, different input signals, such as acceleration or force, are used to reduce the vibrations of the physical system). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Thomsen to calculate the force, and reduce the vibration based on the force. This makes it possible to adjust the physical system and reduce the vibration in a part of the physical system (See at least Thomsen Paragraph 0187). It also would have been obvious to select one of the two modes to reduce the vibration and correct the trajectory. This would allow the system to reduce vibrations in different manners, while still achieving the same results of correcting a trajectory of the robot, which would increase the overall operability of the system.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang and Kielsholm Thomsen and in further view of Yokota et al (US 20180281182 A1) (Hereinafter referred to as Yokota)

Regarding Claim 7, Kai discloses when a type of the trajectory data is set as assembly of a target object, the control apparatus corrects the trajectory data in the second correction mode (See at least Kai Paragraphs 0037-0039, the suppression signal eliminates any errors in position, which is interpreted as maintaining a position; See at least Kai Paragraph 0024, the working machine placing a part on a work object is interpreted as an assembly operation).
Modified Kai fails to disclose in a case where a type of the trajectory data is set as conveyance of a target object, the control apparatus corrects the trajectory data in the first correction mode. 
However, Yokota teaches reducing vibration based on detected forces for a robot that performs a conveyance operation (See at least Yokota Paragraph 0086, the end effector grasping and moving workpieces is interpreted as conveyance; See at least Yokota Paragraphs 0281-0282, a force sensor is used to detect forces and reduce vibration due to the forces). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Yokota to reduce the vibration based on the force during a conveyance operation. Adjusting the force allows the system to reduce vibrations (See at least Yokota Paragraph 0282). Reducing the vibrations during conveyance would decrease the likelihood of the workpiece slipping, which would increase the overall efficiency of the system. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang, and in further view of Motoyoshi (US 20140039678 A1) (Hereinafter referred to as Motoyoshi)

Regarding Claim 10, Kai discloses in a case where the control apparatus corrects the trajectory data, the control apparatus calculates…vibration generated on the predetermined apparatus and corrects the trajectory data based on the…vibration (See at least Kai Paragraphs 0030-0034, the vibration experienced by the machine end, which also causes the stand to vibrate, is reduced by the correction signal, which also corrects the position of the machine end).
Modified Kai fails to disclose correcting the trajectory based on residual vibration generated on the predetermined apparatus.
However, Motoyoshi teaches dampening residual vibrations (See at least Motoyoshi Paragraphs 0094 and 0102-0104 and Figure 5, the robot arm is a dual arm on a predetermined apparatus “30”, and the vibrations generated by the second arm are interpreted as residual vibration). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Motoyoshi to correct the trajectory based on the residual vibrations. In some instances, the predetermined apparatus may have multiple robot arms (See at least Motoyoshi Figures 5 and 6), and each robot arm can cause the predetermined apparatus to vibrate. By accounting for the vibration generated by each robot arm, the system can improve the accuracy of the trajectory data. 

Regarding Claim 11, Kai discloses corrects the trajectory data based on the calculated vibration of the predetermined apparatus (See at least Kai Paragraphs 0030-0034, the vibration experienced by the machine end, which also causes the stand to vibrate, is reduced by the correction signal, which also corrects the position of the machine end).
Kai fails to disclose the vibration is vibration to be generated.
However, Wang teaches this limitation (See at least Wang Column 2 lines 22-50, the learning control unit calculates a vibration correction amount to correct the vibration generated for an operation, and uses that correction amount the next time the robot is operated with that operation command; See at least Wang Column 4 lines 29-56 and Fig. 2, the selection unit selects the vibration correction amount based on the operation of the robot; the learning data to correct the vibration generated for an operation for next time is interpreted as calculating vibration to be generated). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Kai with Wang to calculate the vibration to be generated. This would allow the system to correct the vibration data of the robot for the next time the robot performs the operation (See at least Wang Column 2 lines 22-50), which would increase the accuracy of the robot by reducing the vibrations generated during the operation (See at least Wang Column 1 lines 45-54). 
Kai fails to disclose the predetermined apparatus includes a mechanism other than the robot apparatus, and 
wherein, when the control apparatus corrects the trajectory data, the control apparatus calculates the vibration…generated on the predetermined apparatus by an operation of the mechanism based on model data of the mechanism. 
However, Motoyoshi teaches the predetermined apparatus includes a mechanism other than the robot apparatus (See at least Motoyoshi Paragraph 0094 and Figure 5, the second arm is interpreted as a mechanism), and 
the control apparatus calculates the vibration…generated…by an operation of the mechanism based on model data of the mechanism (See at least Motoyoshi Paragraphs 0102-0104, the vibrations generated by the second arm are detected and suppressed using the velocity information detected by the inertia sensors, which is interpreted as model data of the mechanism).
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Motoyoshi to calculate the vibrations generated by the mechanism. In some instances, the predetermined apparatus may have multiple robot arms (See at least Motoyoshi Figures 5 and 6), and each robot arm can cause the predetermined apparatus to vibrate. By accounting for the vibration generated by each robot arm, the system can improve the accuracy of the trajectory data. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang, and in further view of Saito et al (US 20190138009 A1) (Hereinafter referred to as Saito)

Regarding Claim 13, modified Kai fails to disclose wherein the predetermined apparatus is movable.
However, Saito discloses this limitation (See at least Saito Figure 2 and Paragraph 0080, the body has wheels which allows the body to move). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Saito to have the predetermined apparatus be movable. This would allow the robot apparatus to move to different destinations (See at least Saito Paragraphs 0009-0013), thus, increasing the operability of the robot. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kai in view of Wang, and in further view of Kobori et al (US 20170212508 A1) (Hereinafter referred to as Kobori)

Regarding Claim 14, modified Kai fails to disclose the predetermined apparatus has a portion that deforms by an operation of the robot apparatus. 
However, Kobori teaches this limitation (See at least Kobori Paragraphs 0095-0096 and Figures 5-6 the stand deforms due to loads; See at least Kobori Paragraph 0255 and Figure 1, the transfer robot is coupled to the stand). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Kai with Kobori to have a portion of the predetermined apparatus deform. This would allow the vibrations generated by the robot to transmit through the frames, which inhibits the vibration from being transmitted to the work table (See at least Kobori Paragraphs 0092-0093 and 0096-0097). This would increase the overall efficiency of the system because the work table where the robot must operate will have a decreased vibration, making it easier for the robot to work on the workpieces. 

Response to Arguments
Applicant’s arguments with respect to claims 1, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended the claims to overcome the claim objections and the 112(b) rejections, except for claim 10. Claim 10 is still rejected under 112(b) because applicant has not amended claim 10. Claims 1, and 15-16 have been amended to overcome the art of Kai. However, claims 1, and 15-16 are now rejected over Kai in view of Wang, which does teach calculating vibration to be generated based on learning data, which has been interpreted as a model, and trajectory data. The robot is operated by using the vibration correction data associated with the learning data and trajectory data. Claim 17 is still rejected over Kai. Applicant has amended claim 17, but the amendment did not change any limitations. The claim was merely reworded, and therefore, the rejection still stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664